
	

113 HR 5082 IH: National Disaster Tax Relief Act of 2014
U.S. House of Representatives
2014-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5082
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2014
			Mr. Reed (for himself, Mr. Gardner, Mr. Gibson, Mr. Cole, Mr. Griffin of Arkansas, Mr. Harper, Mr. Runyan, Mrs. Capito, Mr. McAllister, Mr. King of New York, Mr. Cassidy, Mr. Gerlach, Mr. Fitzpatrick, Mr. Schock, Mr. Pascrell, Mr. Butterfield, Ms. DelBene, Mr. Polis, Mr. Pallone, Mr. Crowley, Mr. Holt, Mr. Larson of Connecticut, Mr. Rangel, Mr. Richmond, Mr. Israel, Mr. Bishop of New York, Mr. Larsen of Washington, Mr. Sires, Mrs. McCarthy of New York, and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To provide tax relief for major disaster areas declared in 2012, 2013, and 2014, and for other
			 purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the National Disaster Tax Relief Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Tax relief relating to disasters in 2012, 2013, and 2014
					Sec. 101. Expensing of qualified disaster expenses.
					Sec. 102. Increased limitation on charitable contributions for disaster relief.
					Sec. 103. Losses attributable to disasters in 2012, 2013, and 2014.
					Sec. 104. Net operating losses attributable to disasters in 2012, 2013, and 2014.
					Sec. 105. Waiver of certain mortgage revenue bond requirements following 2012, 2013, and 2014
			 disasters.
					Sec. 106. Increased expensing and bonus depreciation for qualified disaster assistance property
			 following 2012, 2013, and 2014 disasters.
					Sec. 107. Increase in new markets tax credit for investments in community development entities
			 serving 2012, 2013, and 2014 disaster areas.
					Sec. 108. Special rules for use of retirement funds in connection with federally declared disasters
			 in 2012, 2013, or 2014.
					Sec. 109. Additional exemption for housing qualified disaster displaced individuals.
					Sec. 110. Exclusions of certain cancellations of indebtedness by reason of 2012, 2013, or 2014
			 disasters.
					Sec. 111. Special rule for determining earned income of individuals affected by federally declared
			 disasters.
					Sec. 112. Increase in rehabilitation credit for buildings in 2012, 2013, and 2014 disaster areas.
					Sec. 113. Advanced refundings of certain tax-exempt bonds.
					Sec. 114. Qualified disaster area recovery bonds.
					Sec. 115. Additional low-income housing credit allocations.
					Sec. 116. Facilitation of transfer of water leasing and water by mutual ditch or irrigation
			 companies in disaster areas.
					Title II—Other disaster tax relief provisions
					Sec. 201. Exclusion for disaster mitigation payments received from State and local governments.
					Sec. 202. Natural disaster funds.
				
			ITax relief relating to disasters in 2012, 2013, and 2014
			101.Expensing of qualified disaster expenses
				(a)In generalSection 198A(b)(2) of the Internal Revenue Code of 1986 is amended—
					(1)by striking before January 1, 2010 in subparagraph (A) and inserting during the period beginning after December 31, 2007, and before January 1, 2010, or during the
			 period beginning after December 31, 2011, and before January 1, 2015, and
					(2)by striking before such date each place it appears in subparagraphs (B) and (C) and inserting during any such period.
					(b)Effective dateThe amendment made by this section shall apply to amounts paid or incurred after December 31, 2011,
			 in connection with disasters declared after such date.
				102.Increased limitation on charitable contributions for disaster relief
				(a)IndividualsParagraph (1) of section 170(b) of the Internal Revenue Code of 1986 is amended by redesignating
			 subparagraphs (F) and (G) as subparagraphs (G) and (H), respectively, and
			 by inserting after subparagraph (E) the following new subparagraph:
					
						(F)Qualified disaster contributions
							(i)In generalAny qualified disaster contribution shall be allowed to the extent that the aggregate of such
			 contributions does not exceed the excess of 80 percent of the taxpayer's
			 contribution base over the amount of all other charitable contributions
			 allowable under this paragraph.
							(ii)CarryoverIf the aggregate amount of contributions described in clause (i) exceeds the limitation under
			 clause (i), such excess shall be treated (in a manner consistent with the
			 rules of subsection (d)(1)) as a charitable contribution to which clause
			 (i) applies in each of the 5 succeeding years in order of time.
							(iii)Coordination with other subparagraphsFor purposes of applying this subsection and subsection (d)(1), contributions described in clause
			 (i) shall not be treated as described in subparagraph (A) and such
			 subparagraph shall be applied without regard to such contributions.
							(iv)Qualified disaster contributionsFor purposes of this subparagraph, the term qualified disaster contribution means any charitable contribution if—
								(I)such contribution is for relief efforts related to a federally declared disaster (as defined in
			 section 165(h)(3)(C)(i)),
								(II)such contribution is made during the period beginning on the applicable disaster date with respect
			 to the disaster described in subclause (I) and ending on December 31,
			 2014, and
								(III)such contribution is made in cash to an organization described in subparagraph (A) (other than an
			 organization described in section 509(a)(3)).Such term shall not include a contribution if the contribution is for establishment of a new, or
			 maintenance in an existing, donor advised fund (as defined in section
			 4966(d)(2)).(v)Applicable disaster dateFor purposes of clause (iv)(II), the term applicable disaster date means, with respect to any federally declared disaster described in clause (iv)(I), the date on
			 which the disaster giving rise to the Presidential declaration described
			 in section 165(h)(3)(C)(i) occurred.
							(vi)Substantiation requirementThis paragraph shall not apply to any qualified disaster contribution unless the taxpayer obtains
			 from such organization to which the contribution was made a
			 contemporaneous written acknowledgment (within the meaning of subsection
			 (f)(8)) that such contribution was used (or is to be used) for a purpose
			 described in clause (iv)(III)..
				(b)Corporations
					(1)In generalParagraph (2) of section 170(b) of the Internal Revenue Code of 1986 is amended by redesignating
			 subparagraph (C) as subparagraph (D) and by inserting after subparagraph
			 (B) the following new subparagraph:
						
							(C)Qualified disaster contributions
								(i)In generalAny qualified disaster contribution shall be allowed to the extent that the aggregate of such
			 contributions does not exceed the excess of 20 percent of the taxpayer's
			 taxable income over the amount of charitable contributions allowed under
			 subparagraph (A).
								(ii)CarryoverIf the aggregate amount of contributions described in clause (i) exceeds the limitation under
			 clause (i), such excess shall be treated (in a manner consistent with the
			 rules of subsection (d)(1)) as a charitable contribution to which clause
			 (i) applies in each of the 5 succeeding years in order of time.
								(iii)Qualified disaster contributionThe term qualified disaster contribution has the meaning given such term under paragraph (2)(F)(iv).
								(iv)Substantiation requirementThis paragraph shall not apply to any qualified disaster contribution unless the taxpayer obtains
			 from such organization to which the contribution was made a
			 contemporaneous written acknowledgment (within the meaning of subsection
			 (f)(8)) that such contribution was used (or is to be used) for a purpose
			 described in paragraph (1)(F)(iv)(III)..
					(2)Conforming amendments
						(A)Subparagraph (A) of section 170(b)(2) of such Code is amended by striking subparagraph (B) applies and inserting subparagraphs (B) and (C) apply.
						(B)Subparagraph (B) of section 170(b)(2) of such Code is amended by striking subparagraph (A) and inserting subparagraphs (A) and (C).
						(c)Effective dateThe amendments made by this section shall apply to disasters arising in taxable years ending after
			 December 31, 2011.
				103.Losses attributable to disasters in 2012, 2013, and 2014
				(a)Waiver of adjusted gross income limitation; increase in standard deduction by disaster casualty
			 lossSubclause (I) of section 165(h)(3)(B)(i) of the Internal Revenue Code of 1986 is amended by
			 striking before January 1, 2010 and inserting during the period beginning after December 31, 2007, and before January 1, 2010, or during the
			 period beginning after December 31, 2011, and before January 1, 2015.
				(b)Loss allowed whether or not individual itemized deductionsSection 62(a) of the Internal Revenue Code of 1986 is amended by inserting after paragraph (21) the
			 following new paragraph:
					
						(22)Disaster casualty lossesAny net disaster loss (as defined in section 165(h)(3)(B))..
				(c)Technical amendmentClause (i) of section 165(h)(3)(C) of the Internal Revenue Code of 1986 is amended by inserting major after means any.
				(d)Effective dateThe amendments made by this section shall apply to disasters declared in taxable years beginning
			 after December 31, 2011.
				(e)Use of amended income tax returns To take into account receipt of certain casualty loss grants by
			 disallowing previously taken casualty loss deductions
					(1)In generalNotwithstanding any other provision of the Internal Revenue Code of 1986, if a taxpayer—
						(A)claims a deduction for any taxable year with respect to a casualty loss to a principal residence
			 (within the meaning of section 121 of such Code) resulting from any
			 federally declared disaster (as defined in section 165(h)(3)(C) of such
			 Code) occurring during the period beginning after December 31, 2011, and
			 before January 1, 2015, and
						(B)in a subsequent taxable year receives a grant under any Federal or State program as reimbursement
			 for such loss,such taxpayer may elect to file an amended income tax return for the taxable year in which such
			 deduction was allowed (and for any taxable year to which such deduction is
			 carried) and reduce (but not below zero) the amount of such deduction by
			 the amount of such reimbursement.(2)Time of filing amended returnParagraph (1) shall apply with respect to any grant only if any amended income tax returns with
			 respect to such grant are filed not later than the later of—
						(A)the due date for filing the tax return for the taxable year in which the taxpayer receives such
			 grant, or
						(B)the date which is 1 year after the date of the enactment of this Act.
						(3)Waiver of penalties and interestAny underpayment of tax resulting from the reduction under paragraph (1) of the amount otherwise
			 allowable as a deduction shall not be subject to any penalty or interest
			 under such Code if such tax is paid not later than 1 year after the filing
			 of the amended return to which such reduction relates.
					104.Net operating losses attributable to disasters in 2012, 2013, and 2014
				(a)In generalSubclause (I) of section 172(j)(1)(A)(i) of the Internal Revenue Code of 1986 is amended by
			 striking before January 1, 2010 and inserting during the period beginning after December 31, 2007, and before January 1, 2010, or during the
			 period beginning after December 31, 2011, and before January 1, 2015.
				(b)Effective dateThe amendments made by this section shall apply to losses arising in taxable years beginning after
			 December 31, 2011, in connection with disasters declared after such date.
				105.Waiver of certain mortgage revenue bond requirements following 2012, 2013, and 2014 disasters
				(a)In generalSection 143(k) of the Internal Revenue Code of 1986 is amended—
					(1)by redesignating paragraph (12), as added by section 709(a) of the Tax Extenders and Alternative
			 Minimum Tax Relief Act of 2008, as paragraph (13), and
					(2)by striking before January 1, 2010 in subparagraphs (A)(i) and (B)(i) of such paragraph and inserting during the period beginning after December 31, 2007, and before January 1, 2010, or during the
			 period beginning after December 31, 2011, and before January 1, 2015.
					(b)Effective dateThe amendments made by this section shall apply to disasters occurring after December 31, 2011.
				106.Increased expensing and bonus depreciation for qualified disaster assistance property following
			 2012, 2013, and 2014 disasters
				(a)In generalSubclause (I) of section 168(n)(2)(A)(ii) of the Internal Revenue Code of 1986 is amended by
			 striking before January 1, 2010 and inserting during the period beginning after December 31, 2007, and before January 1, 2010, or during the
			 period beginning after December 31, 2011, and before January 1, 2015.
				(b)Removal of exclusionSection 168(n)(2)(B)(i) of such Code is amended by inserting and at the end of subclause (I), by striking , and at the end of subclause (II) and inserting a period, and by striking subclause (III).
				(c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31,
			 2011, with respect to disasters declared after such date.
				107.Increase in new markets tax credit for investments in community development entities serving 2012,
			 2013, and 2014 disaster areas
				(a)In generalSubsection (f) of section 45D of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
					
						(4)Increased special allocation for community development entities serving 2012, 2013, and 2014
			 disaster areas
							(A)In generalIn the case of each calendar year which begins after 2012 and before 2016, the new markets tax
			 credit limitation shall be increased by an amount equal to $500,000,000,
			 to be allocated among qualified community development entities to make
			 qualified low-income community investments within any 2012, 2013, or 2014
			 federally declared disaster area.
							(B)Allocation of increaseThe amount of the increase in limitation under subparagraph (A) shall be allocated by the Secretary
			 under paragraph (2) to qualified community development entities and shall
			 give priority to such entities with a record of having successfully
			 provided capital or technical assistance to businesses or communities
			 within any 2011 or 2012 federally declared disaster area or areas for
			 which the allocation is requested.
							(C)Application of carryforwardParagraph (3) shall be applied separately with respect to the amount of any increase under
			 subparagraph (A).
							(D)2012, 2013, or 2014 federally declared disaster areaFor purposes of this paragraph, the term 2012, 2013, or 2014 federally declared disaster area means any disaster area resulting from any federally declared disaster occurring after December
			 31, 2011, and before January 1, 2015. For purposes of the preceding
			 sentence, the terms federally declared disaster and disaster area have the meanings given such terms in section 165(h)(3)..
				(b)Effective dateThe amendments made by this section shall apply to calendar years beginning after 2012.
				108.Special rules for use of retirement funds in connection with federally declared disasters in 2012,
			 2013, or 2014
				(a)Tax-Favored withdrawals from retirement plans
					(1)In generalParagraph (2) of section 72(t) of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new subparagraph:
						
							(H)Distributions from retirement plans in connection with federally declared disasters during 2012,
			 2013, and 2014Any qualified 2012, 2013, or 2014 disaster recovery distribution..
					(2)Qualified disaster recovery distributionSection 72(t) of such Code is amended by adding at the end the following new paragraph:
						
							(11)Qualified 2012, 2013, or 2014 disaster recovery distributionFor purposes of paragraph (2)(H)—
								(A)In generalExcept as provided in subparagraph (B), the term qualified disaster recovery distribution means, with respect to any federally declared disaster occurring during 2012, 2013, or 2014, any
			 distribution from an eligible retirement plan made on or after the
			 applicable disaster date and before January 1, 2015, to an individual
			 whose principal place of abode on the applicable disaster date, is located
			 in the disaster area and who has sustained an economic loss by reason of
			 such federally declared disaster.
								(B)Dollar limitation
									(i)In generalFor purposes of this subsection, the aggregate amount of distributions received by an individual
			 with respect to any federally declared disaster occurring during 2012,
			 2013, or 2014 shall not exceed $100,000.
									(ii)Treatment of plan distributionsIf a distribution to an individual would (without regard to clause (i)) be a qualified 2012, 2013,
			 or 2014 disaster recovery distribution, a plan shall not be treated as
			 violating any requirement of this title merely because the plan treats
			 such distribution as a qualified 2012, 2013, or 2014 disaster recovery
			 distribution, unless the aggregate amount of such distributions from all
			 plans maintained by the employer (and any member of any controlled group
			 which includes the employer) to such individual with respect to any
			 federally declared disaster occurring during 2012, 2013, or 2014 exceeds
			 $100,000.
									(iii)Controlled groupFor purposes of clause (ii), the term controlled group means any group treated as a single employer under subsection (b), (c), (m), or (o) of section
			 414.
									(C)Amount distributed may be repaid
									(i)In generalAny individual who receives a qualified 2012, 2013, or 2014 disaster recovery distribution may, at
			 any time during the 3-year period beginning on the day after the date on
			 which such distribution was received, make one or more contributions in an
			 aggregate amount not to exceed the amount of such distribution to an
			 eligible retirement plan of which such individual is a beneficiary and to
			 which a rollover contribution of such distribution could be made under
			 section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16), as the
			 case may be.
									(ii)Treatment of repayments of distributions from eligible retirement plans other than IRAsFor purposes of this title, if a contribution is made pursuant to clause (i) with respect to a
			 qualified 2012, 2013, or 2014 disaster recovery distribution from an
			 eligible retirement plan other than an individual retirement plan, then
			 the taxpayer shall, to the extent of the amount of the contribution, be
			 treated as having received the qualified 2012, 2013, or 2014 disaster
			 recovery distribution in an eligible rollover distribution (as defined in
			 section 402(c)(4)) and as having transferred the amount to the eligible
			 retirement plan in a direct trustee to trustee transfer within 60 days of
			 the distribution.
									(iii)Treatment of repayments for distributions from IRAsFor purposes of this title, if a contribution is made pursuant to clause (i) with respect to a
			 qualified 2012, 2013, or 2014 disaster recovery distribution from an
			 individual retirement plan (as defined by section 7701(a)(37)), then, to
			 the extent of the amount of the contribution, the qualified 2012, 2013, or
			 2014 disaster recovery distribution shall be treated as a distribution
			 described in section 408(d)(3) and as having been transferred to the
			 eligible retirement plan in a direct trustee to trustee transfer within 60
			 days of the distribution.
									(D)Income inclusion spread over 3-year period
									(i)In generalIn the case of any qualified 2012, 2013, or 2014 disaster recovery distribution, unless the
			 taxpayer elects not to have this paragraph apply for any taxable year, any
			 amount required to be included in gross income for such taxable year shall
			 be so included ratably over the 3-taxable-year period beginning with such
			 taxable year.
									(ii)Special ruleFor purposes of clause (i), rules similar to the rules of subparagraph (E) of section 408A(d)(3)
			 shall apply.
									(E)Other definitions
									(i)Federally declared disaster; disaster areaThe terms federally declared disaster and disaster area have the meanings given such terms under section 165(h)(3)(C).
									(ii)Applicable disaster dateThe term applicable disaster date means, with respect to any federally declared disaster, the date on which such federally declared
			 disaster occurs.
									(iii)Eligible retirement planThe term eligible retirement plan shall have the meaning given such term by section 402(c)(8)(B).
									(F)Special rules
									(i)Exemption of distributions from trustee to trustee transfer and withholding rulesFor purposes of sections 401(a)(31), 402(f), and 3405, qualified 2012, 2013, or 2014 disaster
			 recovery distributions shall not be treated as eligible rollover
			 distributions.
									(ii)Qualified 2012, 2013, or 2014 disaster recovery distributions treated as meeting plan distribution
			 requirementsFor purposes of this title, a qualified 2012, 2013, or 2014 disaster recovery distribution shall be
			 treated as meeting the requirements of sections 401(k)(2)(B)(i),
			 403(b)(7)(A)(ii), 403(b)(11), and 457(d)(1)(A)..
					(3)Effective dateThe amendments made by this subsection shall apply to distributions with respect to disaster
			 declared after December 31, 2011.
					(b)Loans from qualified plans
					(1)In generalSubsection (p) of section 72 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
						
							(6)Increase in limit on loans not treated as distributions with respect to 2012, 2013, and 2014
			 disasters
								(A)In generalIn the case of any loan from a qualified employer plan to a qualified individual made during the
			 applicable period—
									(i)clause (i) of paragraph (2)(A) shall be applied by substituting $100,000 for $50,000, and
									(ii)clause (ii) of such paragraph shall be applied by substituting the present value of the nonforfeitable accrued benefit of the employee under the plan for one-half of the present value of the nonforfeitable accrued benefit of the employee under the plan.
									(B)Delay of repaymentIn the case of a qualified individual with an outstanding loan on or after the applicable disaster
			 date from a qualified employer plan—
									(i)if the due date pursuant to subparagraph (B) or (C) of paragraph (2) for any repayment with respect
			 to such loan occurs during the period beginning on the applicable disaster
			 date and ending on December 31, 2014, such due date shall be delayed for 1
			 year,
									(ii)any subsequent repayments with respect to any such loan shall be appropriately adjusted to reflect
			 the delay in the due date under clause (i) and any interest accruing
			 during such delay, and
									(iii)in determining the 5-year period and the term of a loan under subparagraph (B) or (C) of paragraph
			 (2), the period described in clause (i) shall be disregarded.
									(C)DefinitionsFor purposes of this paragraph—
									(i)Qualified individualThe term qualified individual means, with respect to any federally declared disaster occurring during 2012, 2013, or 2014, an
			 individual whose principal place of abode on the applicable disaster date
			 is located in the disaster area and who has sustained an economic loss by
			 reason of such federally declared disaster.
									(ii)Applicable periodThe applicable period is the period beginning on the applicable disaster date and ending on
			 December 31, 2014.
									(iii)Federally declared disaster; disaster areaThe terms federally declared disaster and disaster area have the meanings given such terms under section 165(h)(3)(C).
									(iv)Applicable disaster dateThe term applicable disaster date means, with respect to any federally declared disaster, the date on which such federally declared
			 disaster occurs..
					(2)Effective dateThe amendment made by this subsection shall apply to loans made with respect to disaster declared
			 after December 31, 2011.
					(c)Provisions relating to plan amendments
					(1)In generalIf this subsection applies to any amendment to any plan or annuity contract, such plan or contract
			 shall be treated as being operated in accordance with the terms of the
			 plan during the period described in paragraph (2)(B)(i).
					(2)Amendments to which subsection applies
						(A)In generalThis subsection shall apply to any amendment to any plan or annuity contract which is made—
							(i)pursuant to any provision of, or amendment made by, this section, or pursuant to any regulation
			 issued by the Secretary or the Secretary of Labor under any provision of,
			 or amendment made by, this section, and
							(ii)on or before the last day of the first plan year beginning on or after January 1, 2015, or such
			 later date as the Secretary may prescribe.In the case of a governmental plan (as defined in section 414(d)), clause (ii) shall be applied by
			 substituting the date which is 2 years after the date otherwise applied
			 under clause (ii).(B)ConditionsThis subsection shall not apply to any amendment unless—
							(i)during the period—
								(I)beginning on the date that the provisions of, and amendments made by, this section or the
			 regulation described in subparagraph (A)(i) takes effect (or in the case
			 of a plan or contract amendment not required by the provisions of, or
			 amendments made by, this section or such regulation, the effective date
			 specified by the plan), and
								(II)ending on the date described in subparagraph (A)(ii) (or, if earlier, the date the plan or contract
			 amendment is adopted),the plan or contract is operated as if such plan or contract amendment were in effect; and(ii)such plan or contract amendment applies retroactively for such period.
							109.Additional exemption for housing qualified disaster displaced individuals
				(a)In generalSection 151 of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(g)Additional exemption for certain disaster-Displaced individuals
							(1)In generalIn the case of any taxable year beginning in 2012, 2013, or 2014, there shall be allowed an
			 exemption of $500 for each qualified disaster-displaced individual with
			 respect to the taxpayer for the taxable year.
							(2)Limitations
								(A)Dollar limitationThe exemption under paragraph (1) shall not exceed $2,000, reduced by the amount of the exemption
			 under this subsection for all prior taxable years.
								(B)Individuals taken into account only onceAn individual shall not be taken into account under paragraph (1) if such individual was taken into
			 account under this subsection by the taxpayer for any prior taxable year.
								(C)Identifying information requiredAn individual shall not be taken into account under paragraph (1) for a taxable year unless the
			 taxpayer identification number of such individual is included on the
			 return of the taxpayer for such taxable year.
								(3)Qualified disaster-displaced individual
								(A)In generalFor purposes of this subsection, the term qualified disaster-displaced individual means, with respect to any taxpayer for any taxable year, any qualified individual if such
			 individual is provided housing free of charge by the taxpayer in the
			 principal residence of the taxpayer for a period of 60 consecutive days
			 which ends in such taxable year. Such term shall not include the spouse or
			 any dependent of the taxpayer.
								(B)Qualified individualThe term qualified individual means any individual who—
									(i)on the date of a federally declared disaster occurring during 2012, 2013, or 2014 maintained
			 such individual's principal place of abode in the disaster area declared
			 with respect to such disaster, and
									(ii)was displaced from such principal place of abode by reason of the federally declared disaster.For purposes of the preceding sentence, the terms federally declared disaster and disaster area have the meanings given such terms in section 165(h)(3).(4)Compensation for housingNo deduction shall be allowed under this subsection if the taxpayer receives any rent or other
			 amount (from any source) in connection with the providing of such housing..
				(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2011.
				110.Exclusions of certain cancellations of indebtedness by reason of 2012, 2013, or 2014 disasters
				(a)In generalSection 108 of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(j)Discharge of indebtedness for individuals affected by 2012, 2013, and 2014 disasters
							(1)In generalExcept as provided in paragraph (2), gross income shall not include any amount which (but for this
			 subsection) would be includible in gross income by reason of any discharge
			 (in whole or in part) of indebtedness of a natural person described in
			 paragraph (3) by an applicable entity (as defined in section 6050P(c)(1))
			 during the applicable period.
							(2)Exceptions for business indebtednessParagraph (1) shall not apply to any indebtedness incurred in connection with a trade or business.
							(3)Persons describedA natural person is described in this paragraph if the principal place of abode of such person on
			 the applicable disaster date was located in the disaster area with respect
			 to any federally declared disaster occurring during 2012, 2013, or 2014.
							(4)Applicable periodFor purposes of this subsection, the term applicable period means the period beginning on the applicable disaster date and ending on the date which is 14
			 months after such date.
							(5)Other definitionsFor purposes of this subsection—
								(A)Federally declared disaster; disaster areaThe terms federally declared disaster and disaster area have the meanings given such terms under section 165(h)(3)(C).
								(B)Applicable disaster dateThe term applicable disaster date means, with respect to any federally declared disaster, the date on which such federally declared
			 disaster occurs..
				(b)Effective dateThis section shall apply to discharges made on or after December 31, 2011.
				111.Special rule for determining earned income of individuals affected by federally declared disasters
				(a)In generalSection 32 of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(n)Special rule for determining earned income of taxpayers affected by federally declared disasters
							(1)In generalIn the case of a qualified individual with respect to any federally declared disaster occurring
			 during 2012, 2013, or 2014, if the earned income of the taxpayer for the
			 taxable year which includes the applicable disaster date is less than the
			 earned income of the taxpayer for the preceding taxable year, the credit
			 allowed under this section and section 24(d) may, at the election of the
			 taxpayer, be determined by substituting—
								(A)such earned income for the preceding taxable year, for
								(B)such earned income for the taxable year which includes the applicable date.
								(2)Qualified individualFor purposes of this subsection, the term qualified individual means, with respect to any federally declared disaster occurring during 2012, 2013, or 2014, any
			 individual whose principal place of abode on the applicable disaster date,
			 was located—
								(A)in any portion of a disaster area determined by the President to warrant individual or individual
			 and public assistance under the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act by reason of the federally declared disaster, or
								(B)in any portion of the disaster area not described in subparagraph (A) and such individual was
			 displaced from such principal place of abode by reason of the federally
			 declared disaster.
								(3)Other definitionsFor purposes of this paragraph—
								(A)Federally declared disaster; disaster areaThe terms federally declared disaster and disaster area have the meanings given such terms under section 165(h)(3)(C).
								(B)Applicable disaster dateThe term applicable disaster date means, with respect to any federally declared disaster, the date on which such federally declared
			 disaster occurs.
								(4)Special rules
								(A)Application to joint returnsFor purposes of paragraph (1), in the case of a joint return for a taxable year which includes the
			 disaster date—
									(i)such paragraph shall apply if either spouse is a qualified individual, and
									(ii)the earned income of the taxpayer for the preceding taxable year shall be the sum of the earned
			 income of each spouse for such preceding taxable year.
									(B)Uniform application of electionAny election made under paragraph (1) shall apply with respect to both sections 24(d) and this
			 section.
								(C)Errors treated as mathematical errorFor purposes of section 6213, an incorrect use on a return of earned income pursuant to paragraph
			 (1) shall be treated as a mathematical or clerical error.
								(D)No effect on determination of gross income, etcExcept as otherwise provided in this subsection, this title shall be applied without regard to any
			 substitution under paragraph (1)..
				(b)Child tax creditSection 24(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new paragraph:
					
						(5)Special rule for determining earned income of taxpayers affected by federally declared disastersFor election by qualified individuals with respect to certain federally declared disasters to
			 substitute earned income from the preceding taxable year, see section
			 32(n)..
				(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2011.
				112.Increase in rehabilitation credit for buildings in 2012, 2013, and 2014 disaster areas
				(a)In generalSection 47 of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(e)Special rule for expenditures made in connection with certain disasters
							(1)In generalIn the case of qualified rehabilitation expenditures paid or incurred during the applicable period
			 with respect to any qualified rehabilitated building or certified historic
			 structure located in a disaster area with respect to any federally
			 declared disaster occurring in 2012, 2013, or 2014, subsection (a) shall
			 be applied—
								(A)by substituting 13 percent for 10 percent in paragraph (1) thereof, and
								(B)by substituting 26 percent for 20 percent in paragraph (2) thereof.
								(2)DefinitionsFor purposes of this subsection—
								(A)Federally declared disaster; disaster areaThe terms federally declared disaster and disaster area have the meanings given such terms under section 165(h)(3)(C).
								(B)Applicable periodThe term applicable period means the period beginning on the applicable disaster date and ending on December 31, 2014.
								(C)Applicable disaster dateThe term applicable disaster date means, with respect to any federally declared disaster, the date on which such federally declared
			 disaster occurs..
				(b)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after December 31,
			 2011.
				113.Advanced refundings of certain tax-exempt bonds
				(a)In generalSection 149(d) of the Internal Revenue Code of 1986 is amended by redesignating paragraph (7) as
			 paragraph (8) and by inserting after paragraph (6) the following new
			 paragraph:
					
						(7)Special rule with respect to certain natural disasters
							(A)In generalWith respect to a bond described in subparagraph (C), one additional advance refunding after the
			 date of the enactment of this paragraph and before January 1, 2017, shall
			 be allowed under the rules of this subsection if—
								(i)the Governor of the State designates the advance refunding bond for purposes of this subsection,
			 and
								(ii)the requirements of subparagraph (E) are met.
								(B)Certain private activity bondsWith respect to a bond described in subparagraph (C) which is an exempt facility bond described in
			 paragraph (1) or (2) of section 142(a), one advance refunding after the
			 date of the enactment of this paragraph and before January 1, 2017, shall
			 be allowed under the applicable rules of this subsection (notwithstanding
			 paragraph (2) thereof) if the requirements of clauses (i) and (ii) of
			 subparagraph (A) are met.
							(C)Bonds describedA bond is described in this paragraph if, with respect to any federally declared disaster, such
			 bond—
								(i)was outstanding on the applicable disaster date, and
								(ii)is issued by an applicable State or a political subdivision thereof.
								(D)Aggregate limitThe maximum aggregate face amount of bonds which may be designated under this subsection by the
			 Governor of a State shall not exceed $4,500,000,000.
							(E)Additional requirementsThe requirements of this subparagraph are met with respect to any advance refunding of a bond
			 described in subparagraph (C) if—
								(i)no advance refundings of such bond would be allowed under this title on or after the applicable
			 disaster date,
								(ii)the advance refunding bond is the only other outstanding bond with respect to the refunded bond,
			 and
								(iii)the requirements of section 148 are met with respect to all bonds issued under this paragraph.
								(F)DefinitionsFor purposes of this subsection—
								(i)Federally declared disaster; disaster areaThe terms federally declared disaster and disaster area have the meanings given such terms under section 165(h)(3)(C).
								(ii)Applicable disaster dateThe term applicable disaster date means, with respect to any federally declared disaster, the date on which such federally declared
			 disaster occurs.
								(iii)Applicable StateThe term applicable State means, with respect to any federally declared disaster, any State in which a portion of the
			 disaster area is located..
				114.Qualified disaster area recovery bonds
				(a)In generalSubpart A of part IV of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by inserting after section 146 the following new section:
					
						146A.Qualified disaster area recovery bonds
							(a)In generalFor purposes of this title, any qualified disaster area recovery bond shall—
								(1)be treated as an exempt facility bond, and
								(2)not be subject to section 146.
								(b)Qualified disaster area recovery bondFor purposes of this section, the term qualified disaster area recovery bond means any bond issued as part of an issue if—
								(1)95 percent or more of the net proceeds of such issue are to be used for qualified project costs,
								(2)such bond is issued by a State or any political subdivision thereof any part of which is in a
			 qualified disaster area,
								(3)the Governor of the issuing State designates such bond for purposes of this section, and
								(4)such bond is issued after the date of the enactment of this section and before January 1, 2016.
								(c)Limitation on amount of bonds
								(1)In generalThe maximum aggregate face amount of bonds which may be designated under this section by any State
			 shall not exceed $10,000,000,000.
								(2)Movable propertyNo bonds shall be issued which are to be used for movable fixtures and equipment.
								(3)Treatment of current refunding bondsParagraph (1) shall not apply to any bond (or series of bonds) issued to refund a qualified
			 disaster area recovery bond, if—
									(A)the average maturity date of the issue of which the refunding bond is a part is not later than the
			 average maturity date of the bonds to be refunded by such issue,
									(B)the amount of the refunding bond does not exceed the outstanding amount of the refunded bond, and
									(C)the net proceeds of the refunding bond are used to redeem the refunded bond not later than 90 days
			 after the date of the issuance of the refunding bond.For purposes of subparagraph (A), average maturity shall be determined in accordance with section
			 147(b)(2)(A).(d)Qualified project costsFor purposes of this section, the term qualified project costs means the cost of acquisition, construction, reconstruction, and renovation of—
								(1)residential rental property (as defined in section 142(d)),
								(2)nonresidential real property (including fixed improvements associated with such property),
								(3)a facility described in paragraph (2) or (3) of section 142(a), or
								(4)public utility property (as defined in section 168(i)(10)),which is located in a qualified disaster area and was damaged or destroyed by reason of a
			 federally declared disaster.(e)Special rulesIn applying this title to any qualified disaster area recovery bond, the following modifications
			 shall apply:
								(1)Section 147(d) (relating to acquisition of existing property not permitted) shall be applied by
			 substituting 50 percent for 15 percent each place it appears.
								(2)Section 148(f)(4)(C) (relating to exception from rebate for certain proceeds to be used to finance
			 construction expenditures) shall apply to the available construction
			 proceeds of bonds issued under this section. For purposes of the preceding
			 sentence, the following spending requirements shall apply in lieu of the
			 requirements in clause (ii) of such section:
									(A)40 percent of such available construction proceeds are spent for the governmental purposes of the
			 issue within the 2-year period beginning on the date the bonds are issued,
									(B)60 percent of such proceeds are spent for such purposes within the 3-year period beginning on such
			 date,
									(C)80 percent of such proceeds are spent for such purposes within the 4-year period beginning on such
			 date, and
									(D)100 percent of such proceeds are spent for such purposes within the 5-year period beginning on such
			 date.
									(3)Repayments of principal on financing provided by the issue—
									(A)may not be used to provide financing, and
									(B)must be used not later than the close of the 1st semiannual period beginning after the date of the
			 repayment to redeem bonds which are part of such issue.The requirement of subparagraph (B) shall be treated as met with respect to amounts received within
			 5 years after the date of issuance of the issue (or, in the case of a
			 refunding bond, the date of issuance of the original bond) if such amounts
			 are used by the close of such 5 years to redeem bonds which are part of
			 such issue.(4)Section 57(a)(5) shall not apply.
								(f)Separate issue treatment of portions of an issueThis section shall not apply to the portion of an issue which (if issued as a separate issue) would
			 be treated as a qualified bond or as a bond that is not a private activity
			 bond (determined without regard to paragraph (1)), if the issuer elects to
			 so treat such portion.
							(g)Qualified disaster area; federally declared disaster
								(1)Qualified disaster areaThe term qualified disaster area means any area determined to warrant individual or individual and public assistance from the
			 Federal Government under the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act by reason of a federally declared disaster
			 occurring during the period beginning after December 31, 2011, and before
			 January 1, 2015.
								(2)Federally declared disasterThe term federally declared disaster has the meaning given to such term under section 165(h)(3)(C)..
				(b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter B of chapter 1 of such Code is amended
			 by inserting after the item relating to section 146 the following new
			 item:
					
						
							Sec. 146A. Qualified disaster area recovery bonds..
				(c)Effective dateThe amendments made by this section shall apply to obligations issued after the date of the
			 enactment of this Act.
				115.Additional low-income housing credit allocations
				(a)In generalParagraph (3) of section 42(h) of the Internal Revenue Code of 1986 (relating to limitation on
			 aggregate credit allowable with respect to projects located in a State) is
			 amended by adding at the end the following new subparagraph:
					
						(J)Increase in State housing credit for States damaged by natural disasters
							(i)In generalIn the case of calendar year 2014, the State housing credit ceiling of each State any portion of
			 which includes any portion of a qualifying disaster area shall be
			 increased by so much of the aggregate housing credit dollar amount as does
			 not exceed the applicable limitation allocated by the State housing credit
			 agency of such State for such calendar year to buildings located in
			 qualifying disaster areas.
							(ii)Applicable limitationFor purposes of clause (i), the applicable limitation is the greater of—
								(I)$8 multiplied by the population of the qualifying disaster areas in such State, or
								(II)50 percent of the State housing credit ceiling (determined without regard to this subparagraph) for
			 2013.
								(iii)Applicable percentageFor purposes of this section, the applicable percentage with respect to any building to which
			 amounts allocated under clause (i) shall be determined under subsection
			 (b)(2), except that subparagraph (A) thereof shall be applied by
			 substituting January 1, 2015 for January 1, 2014.
							(iv)Allocations treated as made first from additional allocation amount for purposes of determining
			 carryoverFor purposes of determining the unused State housing credit ceiling under subparagraph (C) for any
			 calendar year, any increase in the State housing credit ceiling under
			 clause (i) shall be treated as an amount described in clause (ii) of such
			 subparagraph.
							(v)Qualifying disaster areaFor purposes of this subparagraph, the term qualifying federally declared disaster area means—
								(I)each county which is determined to warrant individual or individual and public assistance from the
			 Federal Government under a qualifying natural disaster declaration
			 described in clause (vi)(I), and
								(II)each county not described in subclause (I) which is included in the geographical area covered by a
			 qualifying natural disaster declaration described in subclause (II) or
			 (III) of clause (vi).
								(vi)Qualifying natural disaster declarationFor purposes of clause (v), the term qualifying natural disaster declaration means—
								(I)a federally declared disaster (as defined in section 165(h)(3)(C)) occurring during the period
			 beginning after December 31, 2011, and before January 1, 2015,
								(II)a natural disaster declared by the Secretary of Agriculture in 2011 due to damaging weather and
			 other conditions relating to Hurricane Irene or Tropical Storm Lee under
			 section 321(a) of the Consolidated Farm and Rural Development Act (7
			 U.S.C. 1961(a)), or
								(III)a major disaster or emergency designated by the President in 2011 due to damaging weather and other
			 conditions relating to Hurricane Irene or Tropical Storm Lee under the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5121 et seq.)..
				(b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act.
				116.Facilitation of transfer of water leasing and water by mutual ditch or irrigation companies in
			 disaster areas
				(a)In generalParagraph (12) of section 501(c) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
					
						(I)Treatment of mutual ditch or irrigation companies in certain disaster areas
							(i)In generalIn the case of a qualified mutual ditch or irrigation company or like organization, subparagraph
			 (A) shall be applied without taking into account any income received or
			 accrued during the applicable period—
								(I)from the sale, lease, or exchange of fee or other interests in real property, including interests
			 in water,
								(II)from the sale or exchange of stock in a mutual ditch or irrigation company or like organization or
			 contract rights for the delivery or use of water,
								(III)from the investment of proceeds from sales, leases, or exchanges under subclauses (I) and (II), or
								(IV)from the United States, or a State or local government, resulting from the federally declared
			 disaster,except that any income received under subclause (I), (II), (III), or (IV) which is distributed or
			 expended for expenses (other than for operations, maintenance, and capital
			 improvements) of the qualified mutual ditch or irrigation company or like
			 organization shall be treated as nonmember income in the year in which it
			 is distributed or expended.(ii)Qualified mutual ditch or irrigation company or like organizationFor purposes of this paragraph—
								(I)In generalThe term qualified mutual ditch or irrigation company or like organization means any mutual ditch or irrigation company or like organization that diverted, delivered,
			 transported, stored, or used its water for agricultural irrigation
			 purposes on its own or through its shareholders in a qualified disaster
			 area during 2012, 2013, or 2014.
								(II)Qualified assetThe term qualified asset means any real property or tangible personal property used in the mutual ditch or irrigation
			 company's (or like organization's) system.
								(III)Multiple areasUnder regulations, if the qualified assets of any mutual ditch or irrigation company or like
			 organization are located in more than 1 qualified disaster area, all such
			 areas shall be treated as 1 area and if more than 1 federally declared
			 disaster is involved, the date on which the last of such disasters
			 occurred shall be the date used for purposes of this paragraph.
								(iii)Applicable periodFor purposes of this paragraph, the term applicable period means the taxable year in which the federally declared disaster occurred and the 5 following
			 taxable years.
							(iv)Other definitions
								(I)Qualified disaster areaThe term qualified disaster area means any area determined to warrant individual or individual and public assistance from the
			 Federal Government under the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act by reason of a federally declared disaster
			 occurring during the period beginning on January 1, 2012, and ending on
			 December 31, 2014.
								(II)Federally declared disasterThe term federally declared disaster has the meaning given to such term under section 165(h)(3)(C)..
				(b)Effective dateThe amendment made by subsection (a) shall apply to taxable years ending after December 31, 2011.
				IIOther disaster tax relief provisions
			201.Exclusion for disaster mitigation payments received from State and local governments
				(a)In generalParagraph (2) of section 139(g) of the Internal Revenue Code of 1986 is amended by inserting , or any other amount which is paid by a State or local government or agency or instrumentality
			 thereof, after (as in effect on such date).
				(b)Effective dateThe amendment made by this section shall apply to payments received after the date of the enactment
			 of this Act.
				202.Natural disaster funds
				(a)Natural disaster fundSubpart C of part II of subchapter E of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by inserting after section 468B the following new section:
					
						468C.Special rules for natural disaster funds
							(a)In generalIf a qualified taxpayer elects the application of this section, there shall be allowed as a
			 deduction for any taxable year the amount of payments made by the taxpayer
			 to a natural disaster fund during such taxable year.
							(b)Natural disaster fundThe term natural disaster fund means a fund meeting the following requirements:
								(1)DesignationThe taxpayer designates—
									(A)the fund as a natural disaster fund in the manner prescribed by the Secretary, and
									(B)the line or lines of business to which the fund applies.
									(2)SegregationThe assets of the fund are segregated from other assets of the taxpayer.
								(3)Investments
									(A)The assets of the fund are maintained in one or more qualified accounts and are invested only in—
										(i)deposits with banks whose deposits are insured subject to applicable limits by the Federal Deposit
			 Insurance Corporation, or
										(ii)in stock or other securities in which the fund would be permitted to invest if it were a capital
			 construction fund subject to the investment limitations of paragraphs (2)
			 and (3) of section 7518(b)(2).
										(B)All investment earnings (including gains and losses) from investments of the fund become part of
			 the fund.
									(4)Contributions to the fundThe fund does not accept any deposits (or other amounts) other than cash payments with respect to
			 which a deduction is allowable under subsection (a) and earnings
			 (including gains and losses) from fund investments.
								(5)PurposeThe fund is established and maintained for the purposes of covering costs, expenses, and losses
			 (including business interruption losses) resulting from a Federally
			 declared natural disaster to the extent such costs are not covered by
			 insurance.
								(6)Maximum balanceThe balance of the fund does not exceed the lesser of—
									(A)the sum of—
										(i)150 percent of the maximum deductible, and
										(ii)100 percent of the maximum co-insurance (to the extent not taken into account in clause (i)),that, in the case of a Federally declared natural disaster resulting in losses, the taxpayer could
			 be expected to pay with respect to property and business interruption
			 insurance maintained by the taxpayer for the line of business to which the
			 fund applies and that would cover losses resulting from a Federally
			 declared natural disaster, and(B)the maximum loss under any insurance coverage that the taxpayer could reasonably expect to occur
			 for the line of business in the case of a severe natural disaster.
									(7)Financial statementsThe fund or the balance of the fund is recorded in the taxpayer’s financial statements in
			 accordance with generally accepted accounting principles and not as a
			 current asset and the footnotes to the taxpayer’s financial statements
			 include a short description of the fund and its purposes.
								(8)InsuranceThe taxpayer property insurance maintained by the qualified taxpayer applies to 75 percent or more
			 of the property used—
									(A)in the qualified taxpayer’s line of business to which the fund relates, and
									(B)in the United States.
									(c)Qualified taxpayerFor purposes of this section, the term qualified taxpayer means any taxpayer that—
								(1)actively conducts a trade or business, and
								(2)maintains property insurance with respect to such trade or business that insures against losses in
			 natural disasters.
								(d)Failure To meet requirementsIf a fund that was a natural disaster fund ceases to meet any of the requirements of subsection (b)
			 or a taxpayer who has a natural disaster fund ceases to meet the
			 requirement of subsection (c), the entire balance of the fund shall be
			 deemed distributed in a nonqualified distribution at the time the fund
			 ceases to meet such requirements.
							(e)Taxation of fund
								(1)In generalThe earnings (including gains and losses) from the investment and reinvestment of amounts held in
			 the fund shall not be taken into account in determining the gross income
			 of the taxpayer that owns the fund.
								(2)Not a separate taxpayerA natural disaster fund shall not be considered a separate taxpayer for purposes of this subtitle.
								(f)Taxation of distributions from the fund
								(1)Qualified distributionsFor purposes of this chapter, qualified distributions shall be treated in the same manner as
			 proceeds from property or business interruption insurance.
								(2)Nonqualified distributions
									(A)In generalIn the case of any taxable year for which there is a nonqualified distribution—
										(i)such nonqualified distributions shall be excluded from the gross income of the taxpayer, and
										(ii)the tax imposed by this chapter (determined without regard to this subsection) shall be increased
			 by the product of the amount of such nonqualified distribution and the
			 highest rate of tax specified in section 1 (section 11 in the case of a
			 corporation).
										(B)Tax benefit rule; coordination with deduction for net operating lossesRules similar to the rules of subparagraphs (B) and (C) of section 7518(g)(6) shall apply for
			 purposes of this paragraph.
									(3)Additional taxThe tax imposed by this chapter for any taxable year on any taxpayer that a owns natural disaster
			 fund shall be increased by the greater of—
									(A)20 percent of the amount of any non-qualified distributions from the fund in the taxable year, and
									(B)an amount equal to interest, at the underpayment rate established under section 6621, on the
			 nonqualified distribution from the time the amount is added to the fund to
			 the time the amount is distributed.
									(4)Interest calculationFor purposes of calculating interest under paragraph (3)(B)—
									(A)all investment earnings (including gains or losses) in taxable year shall be treated as added to
			 the fund on the last day of the taxable year, and
									(B)amounts distributed from the fund shall be treated as distributed on a first-in, first-out basis.
									(g)DefinitionsFor purposes of this section—
								(1)Federally declared natural disasterThe term Federally declared natural disaster means a natural disaster that is determined by Presidential declaration under the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act to warrant
			 individual or individual and public assistance under such Act.
								(2)Nonqualified distributionThe term nonqualified distribution means a distribution from a natural disaster fund other than a qualified distribution.
								(3)Qualified accountThe term qualified account means an account with a bank (as defined in section 581) or a brokerage account but only if the
			 investments of such accounts are limited to those permitted by subsection
			 (b)(3) and no investments are made in a related person (as defined in
			 section 465(b)(3)(C)) to the taxpayer.
								(4)Qualified distribution
									(A)In generalThe term qualified distribution means with respect to natural disaster fund an amount equal to the excess of—
										(i)costs, expenses, and losses (including losses of a type reimbursable by proceeds of business
			 interruption insurance) incurred by the taxpayer as a result of the
			 Federally declared natural disaster with respect to the line or lines of
			 business for which the fund was designated, over
										(ii)the proceeds of property and business interruption insurance paid for the benefit of the taxpayer
			 with respect to costs, expenses, and losses described in clause (i).
										(B)LimitationA distribution from a natural disaster fund shall not be treated as a qualified distribution if
			 such distribution is allocated to a Federally declared natural disaster
			 occurring more than 3 years before the date of such distribution.
									(h)Special rulesFor purposes of this section—
								(1)No double countingAny portion of any deductible or coinsurance taken into account under subsection (b)(6) in
			 determining the maximum balance for a natural disaster fund shall not be
			 taken into account in determining the maximum balance for another natural
			 disaster fund.
								(2)Excess balance
									(A)In generalIf the balance of a natural disaster fund exceeds the maximum balance permitted by subsection
			 (b)(6) by reason of investment earnings or a reduction in the maximum
			 balance, the account shall not cease to be a natural disaster fund as the
			 result of exceeding such limit if the excess is distributed within 120
			 days of the date that such excess first occurred.
									(B)Treatment of distributions of excess balanceIn the case of any distribution of the excess balance of a natural disaster fund within 120 days of
			 the date that such excess first occurred—
										(i)paragraphs (2) and (3) of subsection (f) shall not apply to the distribution of such excess if
			 distributed within such period, and
										(ii)the amount of such distribution shall be included in the gross income of the taxpayer in the year
			 such distribution was made.
										(C)Anti-abuse ruleSubparagraph (B) shall not apply in the case of any reduction in the maximum balance resulting from
			 any action of the taxpayer the primary purpose of which was to reduce the
			 maximum balance to enable a distribution that would not be subject to the
			 maximum tax rate calculation or the additional tax.
									(3)Certain asset acquisitionsThe transfer of a natural disaster fund (or the portion of a natural disaster fund) from one person
			 to another person shall not constitute a nonqualified distribution if—
									(A)such transfer is part of a transaction—
										(i)to which section 381 applies,
										(ii)the transferee acquires substantially all of the assets of the transferor used in the line or lines
			 of business for which the fund was designated,
										(iii)the transferee acquires substantially all of the assets of the transferor used in one, but not all,
			 of the lines of business for which the fund was designated, or
										(iv)the transferee acquires substantially all of the transferor’s assets located in a geographical area
			 and used in a line of business for which the fund was designated, and
										(B)the transferee elects to treat the acquired natural disaster fund (or portion thereof) as a natural
			 disaster fund for the line of business for which the transferor had
			 previously designated the fund and as a continuation of the fund (or pro
			 rata portion thereof) for purposes of determining the additional tax
			 imposed by subsection (f)(4).
									(i)RegulationsThe Secretary shall prescribe such regulations as may be necessary or appropriate to carry out the
			 provisions of this section..
				(b)Clerical amendmentThe table of sections for subpart C of part II of subchapter E of chapter 1 of the Internal Revenue
			 Code of 1986 is amended by inserting after the item relating to section
			 468B the following new item:
					
						
							Sec. 468C. Special rules for natural disaster funds..
				(c)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.
